Citation Nr: 1205591	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  07-33 830	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic scleroderma, to include progressive systemic scleroderma (hereinafter scleroderma).

2.  Entitlement to service connection for a chronic pulmonary disorder, to include restrictive lung disease and lung scarring (hereinafter pulmonary disorder).

3.  Entitlement to service connection for a chronic connective tissue disorder, to include Raynaud's phenomenon (hereinafter connective tissue disorder).

4.  Entitlement to service connection for a chronic gastrointestinal disorder, to include an impaired ability to swallow (hereinafter gastrointestinal disorder).

5.  Entitlement to service connection for chronic granulomatous disease of the chest and spleen, (hereinafter granulomatous disease).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Appellant served on active duty for training (ACTDUTRA) from January 16, 1977 to April 24, 1977; from August 6, 1977 to August 20, 1977; from June 10, 1978 to June 24, 1978; from February 2, 1979 to February 25, 1979; from June 9, 1979 to June 23, 1979; and from June 14, 1980 to June 28, 1980.  

This case was remanded by the Board of Veterans' Appeals (Board) back to the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) in June 2009 for Social Security Administration (SSA) records, records from Fort Pickett, and VA nexus evaluations.  SSA records were added to the claims files, an unsuccessful attempt was made to obtain records from Fort Pickett, and a VA examination with nexus opinion was obtained in November 2010.  

Based on the above, there has been substantial compliance with the June 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives).

The Appellant testified before the undersigned Veterans Law Judge sitting at the RO in March 2009, and a copy of the hearing transcript is of record.  
Additional private medical evidence was added to the claims files after the June 2011 Supplemental Statement of the Case, and a waiver of RO review of this evidence is of record.  See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Appellant has been advised under the facts and circumstances of this case as to the evidence which would substantiate her claims for service connection for scleroderma, a pulmonary disorder, a connective tissue disorder, a gastrointestinal disorder, and granulomatous disease; and she has otherwise been assisted in the development of her claims.

2.  The Appellant's statements that she has scleroderma, a pulmonary disorder, a connective tissue disorder, a gastrointestinal disorder, and granulomatous disease due to service are not competent.

3.  The November 2010 VA opinion against the claim is competent, credible, and highly probative evidence.

4.  The initial evidence of scleroderma, a pulmonary disorder, a connective tissue disorder, a gastrointestinal disorder, and granulomatous disease is a number of years after service discharge; and the evidence does not show scleroderma, a pulmonary disorder, a connective tissue disorder, a gastrointestinal disorder, or granulomatous disease due to service.   


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for scleroderma have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2011).

2.  The criteria for the establishment of service connection for a pulmonary disorder have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2011).

3.  The criteria for the establishment of service connection for a connective tissue disorder have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2011).

4.  The criteria for the establishment of service connection for a gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2011).

5.  The criteria for the establishment of service connection for granulomatous disease have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Appellant in May 2006, prior to adjudication, which informed her of the requirements needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the May 2006 letter informed the Appellant what evidence and information she was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the letter.  

The Appellant was informed in the May 2006 letter as to disability ratings and effective dates if any of her claims was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A pertinent VA examination and nexus opinion was obtained in November 2010.  

Although most of the Appellant's service treatment records are unavailable, an attempt was made to obtain her medical records, including those from Fort Pickett.  Formal findings of the unavailability of service medical records and records from Fort Pickett, dated in October 2006 and July 2010, are on file.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided on appeal.  

The Appellant has been given ample opportunity to present evidence and argument in support of her claims, including at her travel board hearing in March 2009.  The Board additionally finds that general due process considerations have been complied with by VA, and the Appellant has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

The Board has reviewed the record in regard to whether the Appellant was afforded her due process rights in the development of evidence through testimony.  At the March 2009 hearing, the Appellant was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Appellant and the undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (noting the duty of hearing officers to suggest the submission of favorable evidence).  





Analyses of the Claims

The Appellant seeks service connection for scleroderma, a pulmonary disorder, a connective tissue disorder, a gastrointestinal disorder, and granulomatous disease, which she contends were incurred as a result of her exposure to chemicals sprayed to kill insects in the fields where she trained in June 1979.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claims and the appeal will be denied.  


Law and Regulations

A "Veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2).  "Active military, naval, or air service" includes active duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  It also includes any period of ACTDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  The effect of the distinction between active duty versus ACTDUTRA and INACTDUTRA is that an individual who has served on active duty is a Veteran while an individual who has served only on ACTDUTRA and/or INACTDUTRA must establish a service-connected disability in order to achieve Veteran status.  See Paulson v. Brown, 7 Vet. App. 466   (1995). 

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be (1) medical evidence of a current chronic disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current chronic disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999). 

As an alternative to establishing the second and third prongs in Hickson, service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303 ; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488  . 

Service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

The benefit of the doubt shall be given to an appellant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the appellant prevails when the evidence supports the claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.   

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Analysis

The Board notes that most of the Appellant's ACTDUTRA treatment records are unavailable and presumed destroyed.  In a case such as this one, where the Appellant's treatment records are unavailable through no fault of her own, there is a heightened obligation for VA to consider the benefit-of-the-doubt doctrine, assist the Veteran in the development of her claim and provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to her claim in cases in which service medical records are presumed destroyed includes the obligation to search for alternative records).  
A June 1979 Virginia Army Reserve National Guard Statement of Medical Examination and Duty Status (DA Form 2173) indicates that:

[Enlisted woman] is assumed to have come in contact with a substance or substances causing an allergic reaction during compass training 1900-2300 20 Jun 79.  Causing agent is unknown at this time without further medical tests.  Condition was caused during authorized training and if current treatment does not have positive results [enlisted woman] will need further treatment at a military facility or civilian facility subsequently to treatment.

On a May 1980 service medical history report, the Appellant did not complain of any pertinent disability, and no relevant disability was found on medical evaluation in May 1980.

Private treatment records dated from November 1981 to November 1996 reveal a notation of a fibroid in 1982.  Connective tissue disease with Raynaud's phenomenon was diagnosed in November 1996.

Loudoun Hospital Center records for August 1990 reveal the diagnoses of acute pancreatitis of undetermined etiology and esophageal reflux.  A September 1990 upper endoscopy, conducted at the Loudoun Hospital Center, was normal.

According to a September 1990 statement from C. Snyder, III, M.D., the Appellant was in her usual state of good health until two weeks prior to hospital admission in August 1990 for pancreatitis.

February and March 1996 medical reports from J. E. Green, M.D., reveal that the Appellant complained of fatigue since April 1995, with a syncopal episode in January 1996.  The Appellant had a history of Raynaud's syndrome in the hands and feet.  An electroencephalogram was normal.  Dr. Green's impressions were syncope of unknown etiology, chronic fatigue syndrome, and leg numbness after a fall.

According to a March 1996 statement from S. Cochran, M.D., the Appellant had weakness and numbness of the hands and legs during the previous year.  She had a positive ANA, which was commonly associated with CREST syndrome with Raynaud's and sclerodactyly being her main symptoms.

According to an April 1996 medical report from R. N. Kurtzke, M.D., the Appellant had a one year history of weakness and numbness of the hands and legs.  A neurological evaluation was within normal limits.

It was reported in Winchester Medical Center records for November and December 1999 that the Appellant was hospitalized with a long-standing history of chronic muscle pain and fatigue.  She had benign-appearing calcifications, particularly in the right lung.  The impressions were unspecified connective tissue disorder with Raynaud's and possible lupus anticoagulant.

An upper gastrointestinal endoscopy, which was conducted at Central Florida Regional Hospital in November 2002, showed a hiatal hernia.

An April 2003 chest X-ray from Boston Diagnostic Imaging showed scattered calcified granulomatous changes in April 2003, which was noted to be essentially unchanged from a study in 2002.  The October 2003 assessments from E. K. Scanlon, M.D., were shortness of breath, scleroderma, dysphagia, and history of chronic anemia.

Private treatment records from October 2003 to July 2005 reveal the notation in May 2005 of sequelae of prior granulomatous disease involving the lungs, mediastinum, liver, and spleen.  The assessments in July 2005 were scleroderma, mild restrictive lung function, and dysphagia.

According to an April 2006 statement from S. Shay, M.D., it was possible that unknown chemical exposure in service may have contributed in some degree to the Appellant's scleroderma condition.

According to an October 2006 statement from K.F.M., she saw the Appellant during the 1979 Annual Training event at Fort Pickett with a rash on her neck and face and swelling of the face.  The Appellant was reported to have been diagnosed with an allergic reaction to an unknown source and treated with Calamine Lotion.

VA treatment reports dated from December 2006 to April 2008 reveal an impression in January 2007 of calcified lesions in the lung of unclear etiology but with evidence of prior inflammatory process with granulomas.  It was noted that the Appellant reported a severe reaction to unknown chemical or pesticides in service.  Pulmonary granulomas were reported to be the result of an aggregation of pulmonary macrophages reacting to certain microorganism, foreign particles, or other stimuli that have not yet been identified.  According to the examiner, it was possible that the Appellant's exposure may have caused her lesions but it could not be proven.  

The impressions on a treatment report in April 2008 were scleroderma with multi-organ involvement (recent ECHO showed mild pulmonary hypertension); gastroesophageal reflux disease (GERD) with intermittent dysphagia (unchanged); fatty liver; splenomegaly; and chronic constipation secondary to oral narcotic use (doubt irritable bowel syndrome).

Also on file is a December 2008 decision from SSA, in which the Veteran was denied disability benefits because her condition was not considered severe enough to keep her from working.

The Appellant testified at her March 2009 hearing that she had a reaction in service when on field maneuvers in an area that had been sprayed with chemicals, for which she was given a topical cream; that she was not allowed to go for treatment at the time; and that she eventually began to have problems with weakness and fatigue.
A VA examination, which included review of the claims files, was conducted in November 2010.  The diagnoses were granulomatous disease of the lungs, Raynaud's phenomenon, connective tissue disorder, and GERD/hiatal hernia.  According to the examiner, each of the diagnosed disorders was less likely as not causally related to events in service, to include her allergic reaction in June 1979, because no pertinent disorder was shown until many years after the Appellant had completed her ACTDUTRA military service.

Private treatment records dated in June 2011 include pulmonary function studies showing a decreased lung capacity.  According to a report from the Florida Disability Determination Services, the Appellant was probably not able to do any activity that required long periods of sitting, standing, walking, kneeling, or bending.  The examiner did not see her returning to the work force anytime in the near future.

Although some of the Appellant's service treatment records are unavailable, and a negative inference may not be drawn by that unavailability, the Board notes that May 1980 medical history and examination reports are on file and do not reveal any relevant complaints or findings.  According to these reports, which are dated after the June 1979 allergic reaction, all of the Appellant's body systems were normal.  In fact, the evidence does not include any complaints or findings indicative of any of the disabilities at issue until August 1990, which is more than ten years after her last period of ACTDUTRA.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran. See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence." Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The medical evidence of record contains opinions both for and against the Appellant's claims.  

The evidence in favor of the claims consists of an April 2006 statement from Dr. Shay and a January 2007 VA treatment record.  According to Dr. Shay, it was possible that unknown chemical exposure in service may have contributed in some degree to the Appellant's scleroderma condition.  According to the VA examiner, it was possible that the Appellant's chemical exposure in service may have caused her lesions but it could not be proven.

The medical nexus evidence against the claims is a VA nexus opinion in November 2010.  After review of the claims files and examination of the Appellant, it was concluded that the Appellant's current disorders were less likely as not causally related to service because no pertinent disorder was shown until many years after the Appellant had completed her ACTDUTRA military service.

After a review of the evidence as a whole, the evidence against the Appellant's service connection claims outweighs that in favor of the claims.  

Both Dr. Shay's statement and the 2007 VA report indicate the possibility that there might be a causal connection between the Appellant's current disorders and her exposure to chemicals in service.  However, the use of words such as "may be related" or the possibility of a causal relationship does not provide the required conclusory connection between any of the veteran's current disorders and service.  

The Court of Appeals for Veterans Claims (Court) has routinely held that speculative and inconclusive opinions cannot support a claim for service 
connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). See also Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a general and inconclusive statement about the possibility of a link was not sufficient); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there was a plausible basis for the Board's decision that a disability was not incurred in service where even the medical evidence favorable to the appellant's claim did little more than suggest the possibility that the veteran's illness might have been caused by his wartime radiation exposure); and Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (generally holding that medical opinions which are speculative, general or inconclusive in nature or which are not factually supported will not sustain a claim).  

There was an absence of complaints or findings of scleroderma, a pulmonary disorder, a connective tissue disorder, a gastrointestinal disorder, and granulomatous disease for a number of years after service, and it was noted in September 1990 that she was in her usual state of good health prior to the symptoms of pancreatitis she incurred in August 1990.  Moreover, the only nexus opinion on file that is not speculative and is based on a review of the whole claims files is against the claim.  As a result, the evidence against the claims is more probative.  

The Board also finds that the Appellant's recent statements asserting that her disabilities are due to exposure to chemicals in service are not consistent with the competent evidence of record.  While the Appellant is not competent to provide an opinion with regard to the etiology of the disabilities at issue, she is certainly competent to report her symptoms and medical history.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  However, these recent statements are contradicted by the 
post-service medical evidence discussed above.  

As the preponderance of the evidence is against the Appellant's claims for service connection for scleroderma, a pulmonary disorder, a connective tissue disorder, a gastrointestinal disorder, and granulomatous disease, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Service connection for scleroderma is denied.

Service connection for a pulmonary disorder is denied.

Service connection for a connective tissue disorder is denied.

Service connection for a gastrointestinal disorder is denied.

Service connection for granulomatous disease is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


